Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of a kit comprising two or more anti-HIV antibodies, the viral transcription transducers vorinostat and I-BET151, and an integrase inhibitor, in the reply filed on 09/21/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 11-18 are examined on the merits in the present Office Action. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus (MPEP 2163).  
In The Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412) 19 F. 3d 1559, the court held that disclosure of a single member of a genus (rat insulin) did not provide adequate written support for the claimed genus (all mammalian insulins). In this same case, the court also noted:
“A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is. See Fiers, 984 F.2d at 1169-71, 25 USPQ2d at 1605-06 (discussing Amgen). It is only a definition of a useful result rather than a definition of what achieves that result. Many such genes may achieve that result. The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin [e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate."). Accordingly, naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material.” 
The court has further stated that “Adequate written description requires a precise definition, such as by structure, formula, chemical name or physical properties, not a mere wish or plan for obtaining the claimed chemical invention.” Id. at 1566, 43 USPQ2d at 1404 (quoting at 1171, 25 USPQ2d at 1606). Also see (CAFC 2002). Enzo-Biochem v. Gen-Probe Fiers, 984 F.2d 01-1230.

The specification teaches that a viral transcription transducer within the scope of the claimed invention refers to any agent that can induce the transcriptional activation of the HIV promoter or re-activate latent HIV-1 from the patient viral reservoir directly or indirectly (e.g. facilitating T cell activation by removing an inhibitory pathway). Examples of transcription inducers include but are not limited to HDAC inhibitors (e.g. vorinostat), BET bromodomain inhibitors (e.g. I-BET151), and T-cell inhibitory pathway blockers (e.g. anti-CTLA4). The terms “inhibitor” and “blocker” are not defined in the specification and can thus encompass small molecule inhibitors, aptamers, nucleic acids, peptides, antibodies and antigen-binding fragments. 
It is well-known in the art that, in order to bind antigen, an antibody or antigen-binding fragment must have six complementarity defining regions (CDRs) (Janeway, see selection, in particular section 3-6) (Janeway, Charles A. "Immunobiology: The Immune System in Health and Disease." 2001). Because CDRs from both VH and VL domains contribute to the antigen-binding site, it is the combination of the heavy and the light chain, and not either alone, that determines the final antigen specificity. As presently written, however, the claims do not disclose the amino acid sequences of six non-degenerate CDRs for the genus of viral transcription transducers that are antibodies having the functional property of inducing the transcriptional activation of the HIV promoter or re-activating latent HIV-1 from the patient viral reservoir. (e.g. T cell-inhibitory pathway blockers). While Applicant has provided examples of viral transcription transducers that are antibodies (e.g. anti-CTLA4 antibodies), such disclosure does not adequately represent the structural diversity of the claimed genus of viral transcription transducers that can induce transcriptional activation of HIV or reactivate latent HIV from the patient viral reservoir. It should be further noted that there are no examples provided in the specification for the genus of viral transcription transducers that are small molecule inhibitors, aptamers, peptides, etc. Applicant has only disclosed the HDAC inhibitor vorinostat and the BET bromodomain inhibitor I-BET151, which are not representative of the structural diversity of the claimed genus of viral transcription transducers which encompass small molecule inhibitors, aptamers, peptides, etc. 
Therefore, the claimed genus of viral transcription transducers lacks adequate written description because there does not appear to be any correlation between the structure of the claimed viral transcription transducers and the function of inducing the transcriptional activation of the HIV promoter or re-activating latent HIV-1 from the patient viral reservoir directly or indirectly. Thus, one of ordinary skill in the art would reasonably conclude that the applicant was not in possession of the full breadth of the claimed genus of viral transcription transducers at the time the instant application was filed.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "said antibodies 3BNC117, 10-1074, and PG16" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Claim 13 depends on independent claim 11, which recites a kit comprising a single isolated anti-HIV antibody. The independent claim does not recite the antibodies 3BNC117, 10-1074 and PG16. 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 15 recites the broad recitations of “an HDAC inhibitor”, “a BET bromodomain inhibitor”, and “a T cell inhibitory pathway blocker”, and the claim also recites “vorinostat”, “I-BET151”, and “aCTLA4”, respectively, which are the narrower statements of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Horwitz et al (Horwitz, Joshua A., et al. Proceedings of the National Academy of Sciences 110.41 (2013): 16538-16543.), hereinafter Horwitz in view of Scheid et al (WO2012158948A1), hereinafter Scheid, and Boehm et al (Boehm, Daniela et al. Cell cycle (Georgetown, Tex.) vol. 12,3 (2013): 452-62. doi:10.4161/cc.23309), hereinafter Boehm.
Horwitz teaches that in humanized mice, control of HIV infection can be achieved using either antiretroviral therapy or by immunotherapy using combinations of broadly neutralizing antibodies (bNAbs). Specifically, it was shown that treatment of HIV-1– infected humanized mice with a combination of three highly potent bNAbs not only resulted in complete viremic control but also led to a reduction in cell-associated HIV-1 DNA. The three antibodies selected targeted three different epitopes on the gp120 portion of the viral spike: 3BNC117, a potent CD4 binding site (CD4bs) antibody with a longer half-life than NIH45-46G54W (45-46G54W); PG16, which recognizes the V1/V2 loop region; and 10-1074, an antibody that targets the base of the V3 stem. The broadly-neutralizing antibodies 3BNC117, 10-1074 and PG16 are human monoclonal antibodies. It was further shown that mice treated with the combined immunotherapy (3BNC117, PG16, and 10-1074) did not exhibit viral rebound upon stopping antiretroviral therapy consisting of tenofovir disproxil-fumarate, raltegravir, and emtricitabine that was administered daily by oral gavage for a 3-week period (see entire document, in particular, Abstract, Significance, Results from Pages 16538-16539, Figures 1 and 2 legends). 
Horwitz does not specifically teach a kit comprising the anti-HIV antibodies 3BNC117, 10-1074, and PG16 and the viral transcription transducers vorinostat and I-BET151.
However, Scheid teaches a kit for the treatment of HIV in a subject comprising a pharmaceutically acceptable dose unit of at least one anti-HIV antibody and a pharmaceutically acceptable dose unit of an HIV agent such as an integrase inhibitor, wherein the two pharmaceutically acceptable dose units can optionally take the form a single dose unit and the HIV agent (see entire document, in particular, Page 6, Ln. 20-31, and claims 22 and 23).  
Boehm further teaches that the main obstacle to eradicating HIV from patients is post-integration latency. Thus, a combination of antiretroviral treatments with latency-purging strategies can accelerate the depletion of latent reservoirs to more effectively treat HIV. Since the mechanisms of HIV latency are diverse, effective reactivation require combinatorial strategies. Current strategies to reactivate HIV from latency include use of histone deacetylase (HDAC) inhibitors such as Vorinostat and more recently bromodomain and extraterminal (BET) inhibitor compounds such as I-Bet-151 (see entire document, in particular, Abstract and Introduction).  
It would have been obvious to one of ordinary skill in the art to make a kit comprising the combination of anti-HIV antibodies (3BNC117, PG16, and I-BET151) disclosed by Horwitz and the viral transcription transducers vorinostat and I-BET-151. One of ordinary skill in the art would be motivated to do so because the addition of antiretroviral treatments (e.g. integrase inhibitors) with latency-purging strategies (e.g. vorinostat and I-BET-151) can accelerate the depletion of latent reservoirs to more effectively treat HIV in a subject. Therefore, one of ordinary skill in the art would expect that a kit comprising the anti-HIV antibodies 3BNC117, PG16, and 10-1074, the viral transcription transducers vorinostat and I-BET-151, and an integrase inhibitor can more effectively treat HIV in a subject. 

Claims 11 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Klein et al (Klein, Florian, et al. Nature 492.7427 (2012): 118-122), hereinafter Klein in view of Pietzsch et al (Pietzsch, John, et al. Proceedings of the National Academy of Sciences 109.39 (2012): 15859-15864), hereinafter Pietzsch, Scheid et al (WO2012158948A1), hereinafter Scheid, and Boehm et al (Boehm, Daniela et al. Cell cycle (Georgetown, Tex.) vol. 12,3 (2013): 452-62. doi:10.4161/cc.23309), hereinafter Boehm. 
Klein teaches that since HIV-1 can escape from antibody monotherapy, combinations of broadly neutralizing antibodies can effectively control HIV-1 infection and suppress viral load to levels below detection. The antibodies selected for combination immunotherapy based on their potency and breadth in in vitro neutralization assays as well as ability to target different epitopes include 45-46G54W; an anti-CD4 binding site (CD4bs) antibody; PG16 which targets the V1/V2 loop region; PGT128, a glycan-dependent anti-V3 loop antibody; and 10-1074, a more potent variant of PGT121. The broadly neutralizing anti-HIVA antibodies 45-46G54W, PG16, and 10-1074 are human monoclonal antibodies. Specifically, treatment with a combination of five broadly neutralizing antibodies (penta-mix: 3BC176, PGT128, PG16, 45-46G54W, and 10-1074) effectively control HIV-replication in HIV-1YU2-infected humanized mice, decreasing viral load 6-7 days after initiation of therapy to levels below detection for up to 60 days compared to monotherapy (see entire document, in particular, page 118; Page 120, left column; and Figure 2 legend). It is further suggested that combinations of antibodies and small molecule antiretroviral drugs can be particularly effective in treating HIV since antibodies add a new modality to existing therapies (see page 121, right column, 3rd paragraph). 
	Klein does not specifically teach a kit comprising the anti-HIV antibodies the anti-CD4 antibody 3BNC117, 10-1074, and PG16 and the viral transcription transducers vorinostat and I-BET151, wherein the kit further comprises an integrase inhibitor as an antiviral agent. 
	However, Pietzsch teaches that while the anti-CD4 antibodies 45-46G54W (referred to as NIH45-46G54W) and 3BNC117 exhibited similar in vitro and in vivo neutralizing potency against HIV infection, 3BNC117 had a higher serum half-life (t1/2 = 48.6 h) compared to 45-46G54W (t1/2 = 24.1 h) after intravenous injection, resulting in fourfold higher serum antibody levels compared to that of 45-46G54W (see entire document, in particular, Page 15860, Left Column and Figures 4B and S1). The low bioavailability of 45-46G54W was attributed to its high level of polyreactivity as evidenced by its binding of mock-transfected HEK293T cells (see Page 15863, Left Column, 2nd Para and Figure 4G). 
	Scheid further teaches a kit for the treatment of HIV in a subject comprising a pharmaceutically acceptable dose unit of at least one anti-HIV antibody and a pharmaceutically acceptable dose unit of an HIV agent such as an integrase inhibitor, wherein the two pharmaceutically acceptable dose units can optionally take the form a single dose unit and the HIV agent (see entire document, in particular, Page 6, Ln. 20-31, and claims 22 and 23).  
Boehm teaches that the main obstacle to eradicating HIV from patients is post-integration latency. Thus, a combination of antiretroviral treatments with latency-purging strategies can accelerate the depletion of latent reservoirs to more effectively treat HIV. Since the mechanisms of HIV latency are diverse, effective reactivation require combinatorial strategies. Current strategies to reactivate HIV from latency include use of histone deacetylase (HDAC) inhibitors such as Vorinostat and more recently bromodomain and extraterminal (BET) inhibitor compounds such as I-Bet-151 (see entire document, in particular, Abstract and Introduction).  
It would have been obvious to one of ordinary skill in the art to make a kit comprising the penta-mix of anti-HIV antibodies of Klein and the viral transcription transducers vorinostat and I-BET-151, wherein the kit further comprises an integrase inhibitor and the anti-CD4bs antibody 45-46G54W is replaced with the human monoclonal antibody 3BNC117. One of ordinary skill in the art would be motivated to do so because the addition of antiretroviral treatments (e.g. integrase inhibitors) with latency-purging strategies (e.g. vorinostat and I-BET-151) can accelerate the depletion of latent reservoirs to more effectively treat HIV in a subject. Further, artisans would be motivated to replace the anti-CD4bs antibody 45-46G54W in the penta-mix disclosed by Klein with the anti-CD4bs antibody 3BNC117, which has a higher serum half-life compared to 45-46G54W after intravenous injection and is less polyreactive, binding more specifically to the envelope of HIV expressed on cells. Therefore, one of ordinary skill in the art would expect that a kit comprising the anti-HIV antibodies 3BNC117, PG16, and 10-1074, the viral transcription transducers vorinostat and I-BET-151, and an integrase inhibitor can more effectively treat HIV in a subject. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 11-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No 9783594 in view of Klein et al (Klein, Florian, et al. Nature 492.7427 (2012): 118-122), hereinafter Klein in view of Pietzsch et al (Pietzsch, John, et al. Proceedings of the National Academy of Sciences 109.39 (2012): 15859-15864), hereinafter Pietzsch, Scheid et al (WO2012158948A1), hereinafter Scheid, and Boehm et al (Boehm, Daniela et al. Cell cycle (Georgetown, Tex.) vol. 12,3 (2013): 452-62. doi:10.4161/cc.23309), hereinafter Boehm.
The issued patent recites a kit comprising i) at least one dose of at least one recombinantly produced anti-HIV antibody having the CDRs of the VH chain of SEQ ID NO: 387 and the VL chain of SEQ ID NO: 558 and ii) at least one dose of an HIV agent such as an integrase inhibitor, wherein the anti-HIV antibody and HIV agent can be combined for simultaneous administration (issued claims 1, 4, and 13). Per the issued specification, the anti-HIV antibody recited in the issued claims is 3BNC117 (see Tables A-B, spanning columns 36-99). 
The issued patent does not recite a kit comprising two or more anti-HIV antibodies, a first viral transcription transducer, and a second virus transcription transducer, wherein the two or more antibodies include 3BNC117, PG16, and 10-1074 and the viral transcription transducers are vorinostat and I-BET151. 
However, Klein teaches that since HIV-1 can escape from antibody monotherapy, combinations of broadly neutralizing antibodies can effectively control HIV-1 infection and suppress viral load to levels below detection. The antibodies selected for combination immunotherapy based on their potency and breadth in in vitro neutralization assays as well as ability to target different epitopes include 45-46G54W; an anti-CD4 binding site (CD4bs) antibody; PG16 which targets the V1/V2 loop region; PGT128, a glycan-dependent anti-V3 loop antibody; and 10-1074, a more potent variant of PGT121. The broadly neutralizing anti-HIVA antibodies 45-46G54W, PG16, and 10-1074 are human monoclonal antibodies.  Specifically, treatment with a combination of five broadly neutralizing antibodies (penta-mix: 3BC176, PGT128, PG16, 45-46G54W, and 10-1074) effectively control HIV-replication in HIV-1YU2-infected humanized mice, decreasing viral load 6-7 days after initiation of therapy to levels below detection for up to 60 days compared to monotherapy (see entire document, in particular, page 118, 1st paragraph on left column; Page 120, left column and Figure 2 legend). It is further suggested that combinations of antibodies and small molecule antiretroviral drugs can be particularly effective in treating HIV since antibodies add a new modality to existing therapies (see page 121, right column, 3rd paragraph).  
Pietzsch further teaches that while the anti-CD4bs antibodies 45-46G54W (referred to as NIH45-46G54W) and 3BNC117 exhibited similar in vitro and in vivo neutralizing potency against HIV infection, 3BNC117 had a higher serum half-life (t1/2 = 48.6 h) compared to 45-46G54W (t1/2 = 24.1 h) after intravenous injection, resulting in fourfold higher serum antibody levels compared to that of 45-46G54W (see entire document, in particular, Page 15860, Left Column and Figures 4B and S1). The low bioavailability of 45-46G54W was attributed to its high level of polyreactivity as evidenced by its binding of mock-transfected HEK293T cells (see Page 15863, Left Column, 2nd Para and Figure 4G). 
Boehm further teaches that the main obstacle to eradicating HIV from patients is post-integration latency. Thus, a combination of antiretroviral treatments with latency-purging strategies can accelerate the depletion of latent reservoirs to more effectively treat HIV. Since the mechanisms of HIV latency are diverse, effective reactivation require combinatorial strategies. Current strategies to reactivate HIV from latency include use of histone deacetylase (HDAC) inhibitors such as Vorinostat and more recently bromodomain and extraterminal (BET) inhibitor compounds such as I-Bet-151 (see entire document, in particular, Abstract and Introduction).  
It would have been obvious to one of ordinary skill in the art to make a kit comprising the combination of anti-HIV antibodies of Klein and the viral transcription transducers vorinostat and I-BET-151, wherein the kit further comprises an integrase inhibitor and the anti-CD4bs antibody 45-46G54W is replaced with the human monoclonal antibody 3BNC117 of the issued patent. One of ordinary skill in the art would be motivated to do so because the addition of antiretroviral treatments (e.g. integrase inhibitors) with latency-purging strategies (e.g. vorinostat and I-BET-151) can accelerate the depletion of latent reservoirs to more effectively treat HIV in a subject. Further, artisans would be motivated to replace the anti-CD4bs antibody 45-46G54W in the penta-mix disclosed by Klein with the anti-CD4bs antibody 3BNC117 of the issued patent since 3BNC117 has a higher serum half-life compared to 45-46G54W after intravenous injection and is less polyreactive, binding more specifically to the envelope of HIV expressed on cells. Therefore, one of ordinary skill in the art would expect that a kit comprising the anti-HIV antibodies 3BNC117, PG16, and 10-1074, the viral transcription transducers vorinostat and I-BET-151, and an integrase inhibitor can more effectively treat HIV in a subject. 

Claims 11-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No 10047146 in view of Klein et al (Klein, Florian, et al. Nature 492.7427 (2012): 118-122), hereinafter Klein in view of Pietzsch et al (Pietzsch, John, et al. Proceedings of the National Academy of Sciences 109.39 (2012): 15859-15864), hereinafter Pietzsch, Scheid et al (WO2012158948A1), hereinafter Scheid, and Boehm et al (Boehm, Daniela et al. Cell cycle (Georgetown, Tex.) vol. 12,3 (2013): 452-62. doi:10.4161/cc.23309), hereinafter Boehm.
The issued patent recites the anti-HIV antibody 10-1074 comprising the VH chain of SEQ ID NO: 13 and the VL chain of SEQ ID NO: 14 and the CDRs of SEQ ID NOs: 69-74 (issued claims 1, 2, 3, 4, and 5), wherein the anti-HIV antibody is a human antibody, a humanized antibody, or a chimeric antibody (issued claim 6). Further recited is a kit comprising a pharmaceutically acceptable dose unit of the anti-HIV antibody and a pharmaceutically acceptable dose unit of an HIV agent, wherein the two pharmaceutically acceptable dose units can optionally take the form of a single pharmaceutically acceptable dose unit (issued claim 10). Per the issued specification, the anti-HIV antibody recited in the issued claims is 10-1074 (see Table 1, spanning columns 31-39). 
The issued patent does not recite a kit comprising two or more anti-HIV antibodies, a first viral transcription transducer, a second virus transcription transducer, and an HIV agent that is an integrase inhibitor, wherein the two or more antibodies include 3BNC117, PG16, and 10-1074 and the viral transcription transducers are vorinostat and I-BET151. 
However, Klein teaches that since HIV-1 can escape from antibody monotherapy, combinations of broadly neutralizing antibodies can effectively control HIV-1 infection and suppress viral load to levels below detection. The antibodies selected for combination immunotherapy based on their potency and breadth in in vitro neutralization assays as well as ability to target different epitopes include 45-46G54W; an anti-CD4 binding site (CD4bs) antibody; PG16 which targets the V1/V2 loop region; PGT128, a glycan-dependent anti-V3 loop antibody; and 10-1074, a more potent variant of PGT121. The broadly neutralizing anti-HIVA antibodies 45-46G54W, PG16, and 10-1074 are human monoclonal antibodies. Specifically, treatment with a combination of five broadly neutralizing antibodies (penta-mix: 3BC176, PGT128, PG16, 45-46G54W, and 10-1074) effectively control HIV-replication in HIV-1YU2-infected humanized mice, decreasing viral load 6-7 days after initiation of therapy to levels below detection for up to 60 days compared to monotherapy (see entire document, in particular, page 118, 1st paragraph on left column; Page 120, left column and Figure 2 legend). It is further suggested that combinations of antibodies and small molecule antiretroviral drugs can be particularly effective in treating HIV since antibodies add a new modality to existing therapies (see page 121, right column, 3rd paragraph).  
Pietzsch further teaches that while the anti-CD4bs antibodies 45-46G54W (referred to as NIH45-46G54W) and 3BNC117 exhibited similar in vitro and in vivo neutralizing potency against HIV infection, 3BNC117 had a higher serum half-life (t1/2 = 48.6 h) compared to 45-46G54W (t1/2 = 24.1 h) after intravenous injection, resulting in fourfold higher serum antibody levels compared to that of 45-46G54W (see entire document, in particular, Page 15860, Left Column and Figures 4B and S1). The low bioavailability of 45-46G54W was attributed to its high level of polyreactivity as evidenced by its binding of mock-transfected HEK293T cells (see Page 15863, Left Column, 2nd Para and Figure 4G). 
Boehm further teaches that the main obstacle to eradicating HIV from patients is post-integration latency. Thus, a combination of antiretroviral treatments with latency-purging strategies can accelerate the depletion of latent reservoirs to more effectively treat HIV. Since the mechanisms of HIV latency are diverse, effective reactivation require combinatorial strategies. Current strategies to reactivate HIV from latency include use of histone deacetylase (HDAC) inhibitors such as Vorinostat and more recently bromodomain and extraterminal (BET) inhibitor compounds such as I-Bet-151 (see entire document, in particular, Abstract and Introduction).  
It would have been obvious to one of ordinary skill in the art to make a kit comprising the combination of anti-HIV antibodies of Klein, including the 10-1074 antibody of the issued patent, and the viral transcription transducers vorinostat and I-BET-151, wherein the kit further comprises an integrase inhibitor and the anti-CD4bs antibody 45-46G54W is replaced with the human monoclonal antibody 3BNC117. One of ordinary skill in the art would be motivated to do so because the addition of antiretroviral treatments (e.g. integrase inhibitors) with latency-purging strategies (e.g. vorinostat and I-BET-151) can accelerate the depletion of latent reservoirs to more effectively treat HIV in a subject. Further, artisans would be motivated to replace the anti-CD4bs antibody 45-46G54W in the penta-mix disclosed by Klein with the anti-CD4bs antibody 3BNC117 since 3BNC117 has a higher serum half-life compared to 45-46G54W after intravenous injection and is less polyreactive, binding more specifically to the envelope of HIV expressed on cells. Therefore, one of ordinary skill in the art would expect that a kit comprising the anti-HIV antibodies 3BNC117, PG16, and 10-1074, the viral transcription transducers vorinostat and I-BET-151, and an integrase inhibitor can more effectively treat HIV in a subject. 

Claims 11-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-16, and 27-30 of copending Application No. 17/470,184 in view of Klein et al (Klein, Florian, et al. Nature 492.7427 (2012): 118-122), hereinafter Klein in view of Pietzsch et al (Pietzsch, John, et al. Proceedings of the National Academy of Sciences 109.39 (2012): 15859-15864), hereinafter Pietzsch, Scheid et al (WO2012158948A1), hereinafter Scheid, and Boehm et al (Boehm, Daniela et al. Cell cycle (Georgetown, Tex.) vol. 12,3 (2013): 452-62. doi:10.4161/cc.23309), hereinafter Boehm.
This is a provisional nonstatutory double patenting rejection.
The co-pending application recites an isolated polynucleotide comprising a sequence encoding an anti-HIV antibody, wherein the anti-HIV antibody comprises heavy chain CDRs of SEQ ID NOs: 69-71 and light chain CDRs of SEQ ID NOs: 72-74 (co-pending claim 14) or the VH chain of SEQ ID NO: 13 and a VL chain of SEQ ID NO: 14 (co-pending claim 27-29). Further, the anti-HIV antibody is a human antibody, a humanized antibody, or a chimeric antibody (co-pending claim 30). Per the co-pending specification, the anti-HIV antibody recited in the claims is 10-1074 (see Table 2 on Page 45). The polynucleotide renders obvious the anti-HIV antibody that it encodes. 
The co-pending application does not recite a kit comprising two or more anti-HIV antibodies, a first viral transcription transducer, a second virus transcription transducer, and an HIV agent that is an integrase inhibitor, wherein the two or more antibodies include 3BNC117, PG16, and 10-1074 and the viral transcription transducers are vorinostat and I-BET151. 
However, Klein teaches that since HIV-1 can escape from antibody monotherapy, combinations of broadly neutralizing antibodies can effectively control HIV-1 infection and suppress viral load to levels below detection. The antibodies selected for combination immunotherapy based on their potency and breadth in in vitro neutralization assays as well as ability to target different epitopes include 45-46G54W; an anti-CD4 binding site (CD4bs) antibody; PG16 which targets the V1/V2 loop region; PGT128, a glycan-dependent anti-V3 loop antibody; and 10-1074, a more potent variant of PGT121. The broadly neutralizing anti-HIVA antibodies 45-46G54W, PG16, and 10-1074 are human monoclonal antibodies. Specifically, treatment with a combination of five broadly neutralizing antibodies (penta-mix: 3BC176, PGT128, PG16, 45-46G54W, and 10-1074) effectively control HIV-replication in HIV-1YU2-infected humanized mice, decreasing viral load 6-7 days after initiation of therapy to levels below detection for up to 60 days compared to monotherapy (see entire document, in particular, page 118; Page 120, left column and Figure 2 legend). It is further suggested that combinations of antibodies and small molecule antiretroviral drugs can be particularly effective in treating HIV since antibodies add a new modality to existing therapies (see page 121, right column, 3rd paragraph).  
Pietzsch further teaches that while the anti-CD4bs antibodies 45-46G54W (referred to as NIH45-46G54W) and 3BNC117 exhibited similar in vitro and in vivo neutralizing potency against HIV infection, 3BNC117 had a higher serum half-life (t1/2 = 48.6 h) compared to 45-46G54W (t1/2 = 24.1 h) after intravenous injection, resulting in fourfold higher serum antibody levels compared to that of 45-46G54W (see entire document, in particular, Page 15860, Left Column and Figures 4B and S1). The low bioavailability of 45-46G54W was attributed to its high level of polyreactivity as evidenced by its binding of mock-transfected HEK293T cells (see Page 15863, Left Column, 2nd Para and Figure 4G). 
Boehm further teaches that the main obstacle to eradicating HIV from patients is post-integration latency. Thus, a combination of antiretroviral treatments with latency-purging strategies can accelerate the depletion of latent reservoirs to more effectively treat HIV. Since the mechanisms of HIV latency are diverse, effective reactivation require combinatorial strategies. Current strategies to reactivate HIV from latency include use of histone deacetylase (HDAC) inhibitors such as Vorinostat and more recently bromodomain and extraterminal (BET) inhibitor compounds such as I-Bet-151 (see entire document, in particular, Abstract and Introduction).  
Scheid further teaches a kit for the treatment of HIV in a subject comprising a pharmaceutically acceptable dose unit of at least one anti-HIV antibody and a pharmaceutically acceptable dose unit of an HIV agent such as an integrase inhibitor, wherein the two pharmaceutically acceptable dose units can optionally take the form a single dose unit and the HIV agent (see entire document, in particular, Page 6, Ln. 20-31, and claims 22 and 23).  
It would have been obvious to one of ordinary skill in the art to make a kit comprising the combination of anti-HIV antibodies of Klein, including the 10-1074 antibody of the co-pending application, and the viral transcription transducers vorinostat and I-BET-151, wherein the kit further comprises an integrase inhibitor and the anti-CD4bs antibody 45-46G54W is replaced with the human monoclonal antibody 3BNC117. One of ordinary skill in the art would be motivated to do so because the addition of antiretroviral treatments (e.g. integrase inhibitors) with latency-purging strategies (e.g. vorinostat and I-BET-151) can accelerate the depletion of latent reservoirs to more effectively treat HIV in a subject. Further, artisans would be motivated to replace the anti-CD4bs antibody 45-46G54W in the penta-mix disclosed by Klein with the anti-CD4bs antibody 3BNC117 since 3BNC117 has a higher serum half-life compared to 45-46G54W after intravenous injection and is less polyreactive, binding more specifically to the envelope of HIV expressed on cells. Therefore, one of ordinary skill in the art would expect that a kit comprising the anti-HIV antibodies 3BNC117, PG16, and 10-1074, the viral transcription transducers vorinostat and I-BET-151, and an integrase inhibitor can more effectively treat HIV in a subject. 

Claims 11-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 26-42 of copending Application No. 17/248,143 in view of Klein et al (Klein, Florian, et al. Nature 492.7427 (2012): 118-122), hereinafter Klein in view of Pietzsch et al (Pietzsch, John, et al. Proceedings of the National Academy of Sciences 109.39 (2012): 15859-15864), hereinafter Pietzsch, Scheid et al (WO2012158948A1), hereinafter Scheid, and Boehm et al (Boehm, Daniela et al. Cell cycle (Georgetown, Tex.) vol. 12,3 (2013): 452-62. doi:10.4161/cc.23309), hereinafter Boehm.
The co-pending application recites a polynucleotide encoding an anti-HIV antibody comprising the heavy chain CDRs of SEQ ID NO: 387 and the light chain CDRs of SEQ ID NO: 558 (co-pending claim 26) or the VH chain of SEQ ID NO: 387 and the VL chain of SEQ ID NO: 558 (co-pending claim 27). Per the co-pending specification the anti-HIV antibody recited in the co-pending claims is 3BNC117 (see Table A, spanning pages 51-104). The polynucleotide renders obvious the anti-HIV antibody that it encodes. 
However, Klein teaches that since HIV-1 can escape from antibody monotherapy, combinations of broadly neutralizing antibodies can effectively control HIV-1 infection and suppress viral load to levels below detection. The antibodies selected for combination immunotherapy based on their potency and breadth in in vitro neutralization assays as well as ability to target different epitopes include 45-46G54W; an anti-CD4 binding site (CD4bs) antibody; PG16 which targets the V1/V2 loop region; PGT128, a glycan-dependent anti-V3 loop antibody; and 10-1074, a more potent variant of PGT121. The broadly neutralizing anti-HIVA antibodies 45-46G54W, PG16, and 10-1074 are human monoclonal antibodies. Specifically, treatment with a combination of five broadly neutralizing antibodies (penta-mix: 3BC176, PGT128, PG16, 45-46G54W, and 10-1074) effectively control HIV-replication in HIV-1YU2-infected humanized mice, decreasing viral load 6-7 days after initiation of therapy to levels below detection for up to 60 days compared to monotherapy (see entire document, in particular, page 118; Page 120, left column and Figure 2 legend). It is further suggested that combinations of antibodies and small molecule antiretroviral drugs can be particularly effective in treating HIV since antibodies add a new modality to existing therapies (see page 121, right column, 3rd paragraph).  
Pietzsch further teaches that while the anti-CD4bs antibodies 45-46G54W (referred to as NIH45-46G54W) and 3BNC117 exhibited similar in vitro and in vivo neutralizing potency against HIV infection, 3BNC117 had a higher serum half-life (t1/2 = 48.6 h) compared to 45-46G54W (t1/2 = 24.1 h) after intravenous injection, resulting in fourfold higher serum antibody levels compared to that of 45-46G54W (see entire document, in particular, Page 15860, Left Column and Figures 4B and S1). The low bioavailability of 45-46G54W was attributed to its high level of polyreactivity as evidenced by its binding of mock-transfected HEK293T cells (see Page 15863, Left Column, 2nd Para and Figure 4G). 
Boehm further teaches that the main obstacle to eradicating HIV from patients is post-integration latency. Thus, a combination of antiretroviral treatments with latency-purging strategies can accelerate the depletion of latent reservoirs to more effectively treat HIV. Since the mechanisms of HIV latency are diverse, effective reactivation require combinatorial strategies. Current strategies to reactivate HIV from latency include use of histone deacetylase (HDAC) inhibitors such as Vorinostat and more recently bromodomain and extraterminal (BET) inhibitor compounds such as I-Bet-151 (see entire document, in particular, Abstract and Introduction).  
Scheid teaches a kit for the treatment of HIV in a subject comprising a pharmaceutically acceptable dose unit of at least one anti-HIV antibody and a pharmaceutically acceptable dose unit of an HIV agent such as an integrase inhibitor, wherein the two pharmaceutically acceptable dose units can optionally take the form a single dose unit and the HIV agent (see entire document, in particular, Page 6, Ln. 20-31, and claims 22 and 23).  
It would have been obvious to one of ordinary skill in the art to make a kit comprising the combination of anti-HIV antibodies of Klein and the viral transcription transducers vorinostat and I-BET-151, wherein the kit further comprises an integrase inhibitor and the anti-CD4bs antibody 45-46G54W is replaced with the human monoclonal antibody 3BNC117. One of ordinary skill in the art would be motivated to do so because the addition of antiretroviral treatments (e.g. integrase inhibitors) with latency-purging strategies (e.g. vorinostat and I-BET-151) can accelerate the depletion of latent reservoirs to more effectively treat HIV in a subject. Further, artisans would be motivated to replace the anti-CD4bs antibody 45-46G54W in the penta-mix disclosed by Klein with the anti-CD4bs antibody 3BNC117 of the co-pending application since 3BNC117 has a higher serum half-life compared to 45-46G54W after intravenous injection and is less polyreactive, binding more specifically to the envelope of HIV expressed on cells. Therefore, one of ordinary skill in the art would expect that a kit comprising the anti-HIV antibodies 3BNC117, PG16, and 10-1074, the viral transcription transducers vorinostat and I-BET-151, and an integrase inhibitor can more effectively treat HIV in a subject. 

Claims 11-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-34 of copending Application No. 17/275,310 in view of Klein et al (Klein, Florian, et al. Nature 492.7427 (2012): 118-122), hereinafter Klein in view of Pietzsch et al (Pietzsch, John, et al. Proceedings of the National Academy of Sciences 109.39 (2012): 15859-15864), hereinafter Pietzsch, Scheid et al (WO2012158948A1), hereinafter Scheid, and Boehm et al (Boehm, Daniela et al. Cell cycle (Georgetown, Tex.) vol. 12,3 (2013): 452-62. doi:10.4161/cc.23309), hereinafter Boehm.
The co-pending application recites a kit comprising a pharmaceutically acceptable dose  unit of an anti-HIV antibody and a pharmaceutically acceptable dose unit of an anti-HIV agent, wherein the pharmaceutically acceptable dose units can optionally take the form of a single pharmaceutically acceptable dose unit and the anti-HIV agent is an integrase inhibitor or the anti-HIV antibody 3BNC117 (co-pending claims 31-34).  
However, Klein teaches that since HIV-1 can escape from antibody monotherapy, combinations of broadly neutralizing antibodies can effectively control HIV-1 infection and suppress viral load to levels below detection. The antibodies selected for combination immunotherapy based on their potency and breadth in in vitro neutralization assays as well as ability to target different epitopes include 45-46G54W; an anti-CD4 binding site (CD4bs) antibody; PG16 which targets the V1/V2 loop region; PGT128, a glycan-dependent anti-V3 loop antibody; and 10-1074, a more potent variant of PGT121. The broadly neutralizing anti-HIVA antibodies 45-46G54W, PG16, and 10-1074 are human monoclonal antibodies. Specifically, treatment with a combination of five broadly neutralizing antibodies (penta-mix: 3BC176, PGT128, PG16, 45-46G54W, and 10-1074) effectively control HIV-replication in HIV-1YU2-infected humanized mice, decreasing viral load 6-7 days after initiation of therapy to levels below detection for up to 60 days compared to monotherapy (see entire document, in particular, page 118; Page 120, left column and Figure 2 legend). It is further suggested that combinations of antibodies and small molecule antiretroviral drugs can be particularly effective in treating HIV since antibodies add a new modality to existing therapies (see page 121, right column, 3rd paragraph).  
Pietzsch further teaches that while the anti-CD4bs antibodies 45-46G54W (referred to as NIH45-46G54W) and 3BNC117 exhibited similar in vitro and in vivo neutralizing potency against HIV infection, 3BNC117 had a higher serum half-life (t1/2 = 48.6 h) compared to 45-46G54W (t1/2 = 24.1 h) after intravenous injection, resulting in fourfold higher serum antibody levels compared to that of 45-46G54W (see entire document, in particular, Page 15860, Left Column and Figures 4B and S1). The low bioavailability of 45-46G54W was attributed to its high level of polyreactivity as evidenced by its binding of mock-transfected HEK293T cells (see Page 15863, Left Column, 2nd Para and Figure 4G). 
Boehm further teaches that the main obstacle to eradicating HIV from patients is post-integration latency. Thus, a combination of antiretroviral treatments with latency-purging strategies can accelerate the depletion of latent reservoirs to more effectively treat HIV. Since the mechanisms of HIV latency are diverse, effective reactivation require combinatorial strategies. Current strategies to reactivate HIV from latency include use of histone deacetylase (HDAC) inhibitors such as Vorinostat and more recently bromodomain and extraterminal (BET) inhibitor compounds such as I-Bet-151 (see entire document, in particular, Abstract and Introduction).  
It would have been obvious to one of ordinary skill in the art to make a kit comprising the combination of anti-HIV antibodies of Klein and the viral transcription transducers vorinostat and I-BET-151, wherein the kit further comprises an integrase inhibitor and the anti-CD4bs antibody 45-46G54W is replaced with human monoclonal antibody 3BNC117. One of ordinary skill in the art would be motivated to do so because the addition of antiretroviral treatments (e.g. integrase inhibitors) with latency-purging strategies (e.g. vorinostat and I-BET-151) can accelerate the depletion of latent reservoirs to more effectively treat HIV in a subject. Further, artisans would be motivated to replace the anti-CD4bs antibody 45-46G54W in the penta-mix disclosed by Klein with the anti-CD4bs antibody 3BNC117 of the co-pending application since 3BNC117 has a higher serum half-life compared to 45-46G54W after intravenous injection and is less polyreactive, binding more specifically to the envelope of HIV expressed on cells. Therefore, one of ordinary skill in the art would expect that a kit comprising the anti-HIV antibodies 3BNC117, PG16, and 10-1074, the viral transcription transducers vorinostat and I-BET-151, and an integrase inhibitor can more effectively treat HIV in a subject. 
Conclusion
No claims are allowable. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIA TAYLOR whose telephone number is (571)272-6336. The examiner can normally be reached 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIA E TAYLOR/Examiner, Art Unit 1644                                                                                                                                                                                                        

/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644